DETAILED ACTION
In the response dated February 9, 2022, Applicant amended claim 1. Claims 12-22 were previously canceled. Claims 1-11 and 23-26 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 


Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant continues to asserts that the claims integrate the purported abstract idea into a practical application because the claimed invention solves a longstanding problem where users were traditionally limited in identifying targeted individuals with sufficient accuracy.  Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, accessing, and transmitting credit-related data identifying targeted individuals via a processor. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, accessing, and transmitting credit-related data identifying targeted individuals) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Rather than being directed to improvements in computer technology, the claims are directed to activities performed by a generic processor to facilitate targeted advertising and marketing by collecting and comparing data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 23-26 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-11 and 23-26 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 1-11 and 23-26 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-11 and 23-26 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
	
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)). 
The identified limitations of independent claim 1 recite: 
both the at least one online data record and the at least one offline data record are depersonalized with respect to an individual identity of each of the plurality of targeted individuals such that any attempts to match the at least one online data record and the at least one offline data record with respect to the individual identity of any of the plurality of targeted individuals would result in an incomplete or inaccurate match; 
automatically identifying in real-time any matching targeted individuals by separately comparing, by the matching engine via the processor, each of the at least one online data record and the at least one offline data record to the identifying information for the plurality of targeted individuals, and 
in response to both the at least one offline data record and the at least one online data record corresponding with at least one matching targeted individual: 
for each matching targeted individual, automatically generating in real-time, by the matching engine via the processor, a reusable alphanumeric key comprising one or more references that link that matching targeted individual to the at least one online data record corresponding to that matching targeted individual and the at least one offline data record corresponding to that matching targeted individual
The identified limitations recites identifying information for a plurality of targeted individuals, comparing online and offline data to the credit-related data to determine if the online and offline data correspond to a matching targeted individual, and generating an alphanumeric key linking the offline and online data, which is a method of managing personal behavior or relationships or interactions between people, and marketing behavior. The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The recitation of a matching engine does not preclude the claimed invention from being directed to certain methods of human activity. Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
As a whole, the claims recites the additional elements of:
via a processor
in response to receiving, from an Internet accessible online data source, at least one online data record comprising an IP address and anonymous Internet browsing data for each of a plurality of targeted individuals, and in response to receiving, from an Internet accessible offline data source, at least one offline data record comprising depersonalized census data for each of the plurality of targeted individuals, automatically accessing in real-time, by a matching engine executed by a processor of an Internet accessible matching system server, credit-related data from an Internet accessible credit database, wherein: 
the credit-related data comprises identifying information for each of the plurality of targeted individuals, wherein the identifying information includes personalized financial account information for each of the plurality of targeted individuals;
for each reusable alphanumeric key generated, automatically transmitting in real-time, via the processor and via the Internet, that reusable alphanumeric key to at least one Internet accessible remote user computer to enable, based on the reusable alphanumeric key, targeted browser- displayable push notifications comprising a targeted marketing offer of a credit-related prescreened offer identified for that matching targeted individual based on at least one of the at least one online data record and the at least one offline data record. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, accessing, and transmitting credit-related data identifying targeted individuals via a processor. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, accessing, and transmitting credit-related data identifying targeted individuals) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-11 and 23-26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, claims 2, 3, 8, and 9 recite comparing, matching, and designating offline and online data, Claims 4, 5, and 23-25 recites the types of offline and online activity data, claims 6 and 7 recite the types of identifying information, and claim 26 recites transmitting push notifications. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The steps of the claimed invention, when considered individually and as an ordered combination, are all steps requiring no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry. For example, the claimed invention recites using a conventional computer to perform generic computer functions of receiving, accessing, and transmitting credit-related data identifying targeted individuals. MPEP 2106.05(d)(ll) states that the courts have recognized the computer functions recited in the claimed invention as well-understood, routine, and conventional functions when they are claimed in a merely generic manner as evidence by the following: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs
Dependent claims 2-11 and 23-26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea: For example, claim 8 recites retrieving supplemental data form the supplemental database, using the processor. The claims further define receiving data (retrieving supplemental data) using a conventional computer (processor), and claim 10 recites storing in a key database the alphanumeric key generated (storing data).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621